Order reversed on the law and. the facts, without costs, and the motion for a peremptory mandamus granted, in the exercise of discretion, in so far as to direct the respondent corporation to furnish the applicant with a verified, detailed earnings statement for the last fiscal year, together with a financial statement showing the financial *755condition of the company as of the date of the termination of such last fiscal year, and similar statements covering any quarter-annual or semi-annual periods elapsed since the date of the expiration of the previous fiscal year. Such statement is to be rendered within ten days from the entry of the order hereon; this without prejudice to applicant of Ms right, after receiving such statement, to renew his application, or to take such other action as he may be advised. Hagarty, Davis, Adel, Taylor and Close, JJ., concur.